Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 03/12/2020, 06/26/2020, and 11/04/2021, have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Patent Eligible Subject Matter Analysis:
	
The two prong test in which to evaluate and determine eligibility at Step 2A.1  The two prongs are set forth as follows:
Alice step 2A: are the claims at issues are directed to one of those patent-ineligible concepts?

  Prong One: Does the claim recite an abstract idea?
	The Federal Register continues to set forth at prong one Examiner must consider if the claims contain “1) mathematical concepts- mathematical relationships, mathematical formulas or questions, mathematical calculation … 3) Mental process – concepts performed in the human mind (including an observation, evaluation, judgment, and opinion).2   
	All remaining independent claims substantially overlap in scope and language; therefore, Examiner choses claim 6 to represent independent claims 1, 6, and 7.
Claim 6 recites: 
“An information processing method executed by a computer, the information processing method comprising: 
in computation in a plurality of layers of a neural network for performing deep learning, acquiring first statistical information about distribution of most significant bit position that is not a sign or least significant bit position that is not zero for each of plurality of first fixed-point number data, the data being a computation result of the computation in the first layer; 
executing computation on plurality of output data of the first layer according to a predetermined rule, in the computation in the second layer; 
acquiring second statistical information based on the predetermined rule and the first statistical information; and 
determining a bit range for limiting a bit width when a plurality of second fixed-point number data, the data being a computation result of the computation in the second layer, are stored in a register, based on the second statistical information.”
Applicant is also on notice that the instant claim under broadest reasonable interpretation may be considered not to fall within any of the four statutory categories for patentability.  As currently drafted, Applicant have claimed transitory forms of signal transmission which are an intangible collection of information;3 meaning the claim merely defines several ways of obtaining or gathering data and allocating them to memory which are considered to be an abstract idea.

(b) determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated
In claim 1, Examiner understands these limitations to fall into the categories of “mathematical concept.” Examiner relies upon the following MPEP sections to further define the meaning of a mental process.
MPEP 2106.04(a)(2) I. states:
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
	
MPEP 2106.04(a)(2) I A. further states:
	
iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.

Like Digitech, Applicants are attempting to identify and update data streams with additional or new data, and by employing a mathematical scheme to derive an intermediate result. Merely storing a final result in a “register” is not sufficient in supplying a practical application as all digital information must be stored somewhere.  The recited limitations are activities for which the Federal Circuit has understood as a “mathematical concepts.” The remaining dependent claims 2-5 merely further define the mathematical process.
Prong Two: Does the claim recite additional elements that integrate the judicial exception into a ‘practical application’?
 (a) identify[ing] whether there are any additional elements:
Claim 6:
a computer
a register
 (b) evaluate[ing] those additional elements individually and in combination to determine whether they integrate into a practical application:
The additional element recited in the independent claim is merely instructions to apply an exception as insignificant extra solution activities as understood in MPEP 2106.05(g).4  
Alice step 2B: is there an inventive concept or significantly more than the judicial exception?
	The additional elements as identified in Step 2A simply append additional elements that are performed the abstract idea by a generic computer device.5  
The claimed invention is directed to “abstract idea” in the form of without significantly more. The remaining dependent claims 2-5 recite further details in the mathematical steps, but fail to recite a practical application as taught by Deihr (MPEP 2106.05(h)6).  The claims as currently drafted merely links the judicial exception (mathematical concept) to a particular technological environment.
This judicial exception is not integrated into a practical application for the reasons stated above. Claim 1-7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated above.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center).
The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harrer et al. (US PGPub 2018/0107451) in view of Carmichael et al. (“Deep Positron: A Deep Neural Network Using the Posit Number System” 2018, Neuromorpic AI Lab, Rochester Institute of Technology, NY, USA).
Claims 1, 6, and 7, Harrer teaches an information processor comprising: 
a memory (Figure 1C, item 145 (Memory)); and 
a processor coupled to the memory (Figure 1C, item 175) and the processor configured  to: 
in computation in a plurality of layers of a neural network for performing deep learning (Figure 3, item 315; ¶38), 
acquire first statistical information about distribution of most significant bit position that is not a sign or least significant bit position that is not zero for each of a plurality of first fixed-point number data, the data being a computation result of the computation in the first layer (Claim 5 teaches “selected layer and based on one or more statistics of the selected layer”);
execute computation on a plurality of output data of the first layer according to a predetermined rule, in the computation in the second layer (Claim 6m “first layer based only on one or more statistics of the first layer); 
acquire second statistical information based on the predetermined rule and the first statistical information (¶40); and 
determine a bit range for limiting a bit width when a plurality of second fixed-point number data, the data being a computation result of the computation in the second layer, are stored in a register, based on the second statistical information (¶34 and ¶¶44-48).
Harrer uses floating point and fix point numbers to determine bit width.  Carmichael teaches the use of posit number system to increase the accuracy of determining bit width.  The skilled artisan would find this modification obvious as Harrer uses both floating point and fix point because the Harrer recognizes the inherent inaccuracies of floating point.  Posit number systems are known in the art to promite better accuracy in DNN training (p. 2-3).  One would be motivated to make this combination to most efficiently determine the necessary bit width in a DNN.
As to Claim 2, Harrer teaches  wherein in the computation according to the predetermined rule, predetermined ratio of data to the plurality of output data of the first layer is multiplied by 0, and remaining output data of the first layer is multiplied by a coefficient found from the predetermined ratio, and the second statistical information is acquired by shifting the first statistical information, based on the coefficient (¶40).

As to Claim 3, Harrer teaches wherein in the computation according to the predetermined rule, a value of data having a value less than 0 among the plurality of output data of the first layer is multiplied by 0 (¶53 teaches that 0 is a “fixed stage” where “adjustment speed is no longer being adjusted” for a particular layer).

As to Claim 4, Harrer teaches wherein in the computation according to the predetermined rule, the plurality of output data of the first layer are divided into a plurality of groups, a maximum value of a predetermined group among the plurality of groups is found, and a value of each of the output data of the first layer belonging to the predetermined group is changed to the maximum value of the predetermined group (¶27 teaches the dimensions of each hidden layer e.g. 160-2 and 160-4.  The skilled artisans would understand that these dimensions indicate the particular groupings of the data or where the data is sourced from).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/            Primary Examiner, Art Unit 2852                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04 II. A.
        2 See MPEP 2106.04(a)
        3 “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible).” MPEP 2106.03 I.
        4 Applicants are directed to footnote 31 of Federal Register Vol 84, No. 4
        5 Id. at footnote 40
        6 “The additional elements in Diamond v. Diehr as a whole provided eligibility and did not merely recite calculating a cure time using the Arrhenius equation "in a rubber molding process". Instead, the claim in Diehr recited specific limitations such as monitoring the elapsed time since the mold was closed, constantly measuring the temperature in the mold cavity, repetitively calculating a cure time by inputting the measured temperature into the Arrhenius equation, and opening the press automatically when the calculated cure time and the elapsed time are equivalent. 450 U.S. at 179, 209 USPQ at 5, n. 5. These specific limitations act in concert to transform raw, uncured rubber into cured molded rubber. 450 U.S. at 177-78, 209 USPQ at 4”